Pope, Judge.
It appearing that the Supreme Court has reversed on certiorari that portion of this court’s judgment affirming the judgment of the trial court as is contained in Division 2 of the above-styled case which is reported at 195 Ga. App. 131 (393 SE2d 31) (1990), that portion of this court’s opinion and judgment is hereby vacated and the opinion and judgment of the Supreme Court at 260 Ga. 530 (397 SE2d 687) (1990), is made the opinion and judgment of this court.

Judgment reversed.


Sognier, C. J., and Banke, P. J., concur.